270 F.2d 333
106 U.S.App.D.C. 140
Clarence THOMPKINS, Appellant,v.UNITED STATES of America, Appellee.
No. 14791.
United States Court of Appeals District of Columbia Circuit.
Argued July 8, 1959.Decided Sept. 10, 1959.

Mr. Ivan J. Potts (appointed by this court), for appellant.  Mr. Nicholas J. Chase, Washington, D.C.  (also appointed by this court), was on the brief for appellant.
Mr. William W. Greenhalgh, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty., and Carl W. Belcher, Asst. U.S. Atty., were on the brief, for appellee.  Messrs. Harold D. Rhynedance, Jr., and Edward C. O'Connell, Asst. U.S. Attys., also entered appearances for appellee.
Before EDGERTON, WILBUR K. MILLER, and BASTIAN, Circuit judges.
PER CURIAM.


1
This appeal is from a conviction of assault with a dangerous weapon.  We find no error affecting substantial rights.


2
Affirmed.